In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐3086
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

ANTHONY HOWELL,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:13‐cr‐00250‐1 — Gary Feinerman, Judge.
                     ____________________

  ARGUED SEPTEMBER 27, 2021 — DECIDED FEBRUARY 2, 2022
                ____________________

   Before ROVNER, HAMILTON, and KIRSCH, Circuit Judges.
    HAMILTON, Circuit Judge. Defendant Anthony Howell suc‐
cessfully appealed one of his two convictions as a felon in pos‐
session of a firearm in United States v. Howell, 958 F.3d 589, 603
(7th Cir. 2020). He now appeals his resentencing on the sec‐
ond firearm conviction, claiming that he did not properly con‐
sent to appearing by video teleconference for his resentencing
under the Coronavirus Aid, Relief, and Economic Security
2                                                     No. 20‐3086

Act, known as “the CARES Act.” Pub. L. No. 116‐136, 134 Stat.
281, § 15002(b) (2020).
    The CARES Act has allowed federal courts to conduct fel‐
ony sentencing hearings by video teleconference if (i) the Ju‐
dicial Conference of the United States finds that the COVID‐
19 pandemic will materially aﬀect the functioning of the fed‐
eral courts; (ii) the chief judge of the district court finds that
felony sentencings cannot be held in person without seriously
jeopardizing public health and safety; (iii) the presiding dis‐
trict judge finds that a particular case calls for use of video
teleconferencing at sentencing rather than further delay; and
(iv) the defendant consents to proceed by video teleconfer‐
ence after consulting counsel. See § 15002(b)(2) & (4). The par‐
ties agree that the first three requirements were met here. The
only issue on appeal is whether Howell validly consented to
the use of video teleconferencing for resentencing. While the
record is not as clear as we would ordinarily expect, it shows
suﬃciently (a) that the defendant was informed his consent
was required; (b) that the defendant conferred with his coun‐
sel on the topic; and (c) that the judge, lawyers, and defendant
all proceeded with a clear understanding that the defendant
had consented to the use of a video teleconference. We find no
reversible error.
I. Factual and Procedural Background
    Howell was convicted in 2018 on two counts of violating
18 U.S.C. § 922(g)(1) as a felon in possession of a firearm. He
was sentenced to two concurrent 96‐month terms in prison
and three years of supervised release. He appealed the denial
of his motion to suppress. Our opinion in Howell I described
his initial arrest and the later search of his home that led to the
two possession charges. 958 F.3d 589. We held that the police
No. 20‐3086                                                    3

had no reasonable suspicion to justify the frisk in which they
found Howell’s first pistol. Id. at 602. We reversed the district
court’s denial of Howell’s motion to suppress the pistol found
in that frisk and vacated his conviction on count one, but we
aﬃrmed on count two and remanded for resentencing. Id. at
603.
    Howell’s first appeal was decided in May 2020, early (we
now know) in the world’s struggles with the COVID‐19 pan‐
demic. In March 2020, Congress passed the massive CARES
Act. To protect court staﬀ, parties, counsel, and others from
the risks posed by COVID‐19, § 15002(b) of the Act permits
federal courts to conduct by video teleconference some crim‐
inal proceedings that otherwise require the defendant’s phys‐
ical presence in court. See also Continuation of the National
Emergency Concerning the Coronavirus Disease 2019
(COVID–19) Pandemic, 86 Fed. Reg. 11599 (Feb. 24, 2021). Sec‐
tion 15002(b) permits a felony resentencing to be held by
video teleconference when the courts make certain findings
about the risks of the pandemic and the need for urgency in a
particular case, and when the defendant consents after con‐
sulting with counsel.
    In this case, at a video conference status hearing attended
by Howell on September 3, 2020, the court told him and the
lawyers that it needed Howell’s consent to issue a CARES Act
order providing for sentencing by video teleconference. The
prosecutor oﬀered to share a draft CARES Act order that
Howell’s counsel could modify or approve immediately after
the hearing. The court approved this plan. The court delayed
the resentencing to allow Howell’s counsel to confer with him
either later the same day or the next.
4                                                No. 20‐3086

    The next day, the court issued a CARES Act order saying
that “Defendant Anthony Howell moved to proceed with a
video‐conference resentencing hearing,” and granting his
motion after making the necessary findings under
§ 15002(b)(2)(A) of the CARES Act. Complicating matters,
however, the docket contains no record of such a written mo‐
tion from Howell that the court’s CARES Act order said it was
granting.
   The next week, during the resentencing hearing being con‐
ducted by video teleconference, the judge asked Howell’s
counsel whether she had had the opportunity to “speak with
Mr. Howell about the sentencing hearing” and to “review
with him everything that you needed to review?” She an‐
swered yes. The judge then asked Howell whether he had had
a chance to speak with his counsel about the Sentencing
Guidelines and the presentence investigation report. Howell
said that he had. Neither Howell nor his counsel objected to
conducting the resentencing hearing by video teleconference.
The judge then reimposed a 96‐month prison term and three
years of supervised release on count two.
   Because Howell had already served 96 months in prison,
he was eﬀectively resentenced to time served plus the three
years of supervised release. Nevertheless, Howell has ap‐
pealed. He asserts that his resentencing by video teleconfer‐
ence violated § 15002(b) because the record lacked both evi‐
dence of his express personal consent and evidence that he
knew he could withhold his consent. The government argues
that the procedure was permitted by both Federal Rule of
Criminal Procedure 43 and § 15002(b).
No. 20‐3086                                                   5

II. Analysis
    We review legal questions de novo, such as the consent re‐
quirements for video teleconference sentencing under
§ 15002(b) of the CARES Act and the permissibility of video
sentencing under Federal Rule of Criminal Procedure 43. See
United States v. Bethea, 888 F.3d 864, 865–66 (7th Cir. 2018).
Howell did not object to his resentencing by video teleconfer‐
ence in the district court. We conclude that a felony defendant
cannot agree to be sentenced by video teleconference unless
§ 15002(b) is satisfied, so we need not consider whether he for‐
feited or waived this issue. See Bethea, 888 F.3d at 867 & n.6.
We review for clear error the district court’s implicit factual
finding that Howell consented to waive his presence at sen‐
tencing and did so knowingly and voluntarily. See United
States v. Shanks, 962 F.3d 317, 323 (7th Cir. 2020).
    We first explain why Rule 43(c)(1)(B)’s limited exception
to the presence requirement does not, on its own, permit sen‐
tencing by video teleconference. We then interpret consent re‐
quirements in the CARES Act, using comparable provisions
in the Federal Rules of Criminal Procedure as guides. Finally,
we explain why the district judge did not err in finding that
the CARES Act consent requirement was satisfied in this case.
   A. Rule 43
   Rule 43(a)(3) provides that a criminal defendant has a
right to be physically present at sentencing. This right can be
waived under Rule 43(c), but physical presence is ordinarily
thought to be important to the proper functioning of the crim‐
inal justice system. E.g., Bethea, 888 F.3d at 867 (requiring
physical presence for entering guilty plea); United States v.
Benabe, 654 F.3d 753, 768 (7th Cir. 2011) (discussing competing
6                                                   No. 20‐3086

concerns when a defendant waives his right to presence at
trial). The defendant’s face‐to‐face presence helps ensure that
the district judge fully confronts the gravity of the sentence
imposed. See Bethea, 888 F.3d at 867 (discussing importance of
physical presence in various stages of a criminal proceeding).
Physical presence at sentencing may also provide the defend‐
ant with the best opportunity to argue persuasively in mitiga‐
tion during allocution, another right with deep roots in the
common law. See Green v. United States, 365 U.S. 301, 304
(1960) (common law right of allocution recognized as early as
1689); Fed. R. Crim. P. 32(i)(4)(A)(ii) (providing right of allo‐
cution). The right to presence during criminal proceedings
also has constitutional dimensions. United States v. Gagnon,
470 U.S. 522, 526 (1984) (“The constitutional right to presence
is rooted … in the Confrontation Clause of the Sixth Amend‐
ment, but we have recognized that this right is protected by
the Due Process Clause in some situations where the defend‐
ant is not actually confronting witnesses or evidence against
him.” (internal citation omitted)).
    Rule 43(a) requires the defendant’s physical presence at
nearly all stages of the proceedings, including sentencing, and
exceptions to the Rule are limited. See Fed. R. Crim. P. 5(g);
10(c); 43(a), (b)(2) & (c). For example, Rule 43(c)(1)(B) allows
a defendant who was initially present at trial to waive the
right to presence at sentencing in a non‐capital case when he
is “voluntarily absent.” The government suggests here that
we should understand participation in a felony sentencing
hearing by video teleconference as a species of “voluntary ab‐
sence” under Rule 43(c)(1)(B). We see the issue diﬀerently.
   When Rule 43 was adopted in 1944, it codified federal
common law principles, including the general principle that
No. 20‐3086                                                   7

a criminal defendant should not be able to halt the admin‐
istration of justice by fleeing after the start of a non‐capital
trial that began in his presence. See Fed. R. Crim. P. 43 advi‐
sory committee’s note to 1944 adoption, citing Diaz v. United
States, 223 U.S. 442, 455 (1912) (noting that persons in custody
historically could not waive right to presence in felony trials,
but that an accused not in custody who flees after trial com‐
mences in his presence has validly waived right to presence
at any remaining proceedings). From the beginning, Rule 43
permitted courts to try a defendant who waived the right to
presence under certain circumstances, but it was not clear
whether courts could conduct a sentencing hearing in the de‐
fendant’s absence. United States v. Achbani, 507 F.3d 598, 601
(7th Cir. 2007); Fed. R. Crim. P. 43 advisory committee’s notes
to 1995 amendments (noting that prior to 1995 amendments
to Rule 43, it was “doubtful that a court could sentence a de‐
fendant who had been present during the entire trial but flees
before sentencing”). The 1995 amendments removed the
doubt by adding the language now in Rule 43(c)(1)(B): “A de‐
fendant who was initially present at trial, or who had pleaded
guilty or nolo contendere, waives the right to be present un‐
der the following circumstances: … (B) in a noncapital case,
when the defendant is voluntarily absent during sentenc‐
ing.…”
    This waiver provision in Rule 43(c)(1)(B) gives a court the
flexibility to proceed with sentencing when a defendant flees
or adamantly refuses to be transported peacefully to the sen‐
tencing hearing. United States v. Velazquez, 772 F.3d 788, 799
(7th Cir. 2014) (noting that even a defendant in custody can be
“voluntarily absent” at sentencing, such as when he resists
transport to court and moving him may cause injury). We
have held that Rule 43(a) does not permit a defendant to
8                                                             No. 20‐3086

consent to enter a plea by video teleconference. Bethea, 888
F.3d at 868. In Bethea, we found that the right to presence
while entering a plea was too important and the text of
Rule 43(a) too clear to permit entry of a plea by video. See id.
at 867–68.1 The same holds true for Rule 43(a)’s presence re‐
quirements during a felony sentencing.
    Consistent with Bethea, we find that Rule 43(c)(1)(B)’s lim‐
ited exception did not create a general waiver system permit‐
ting sentencing by video teleconference whenever a defend‐
ant consents. The rule’s exception to presence at sentencing
does not apply here.
    B. Consent to Sentencing by Video Teleconference Under the
       CARES Act
    Under the CARES Act, however, a felony resentencing
may take place by video teleconference “with the consent of
the defendant … after consultation with counsel.”
§ 15002(b)(4). We assume this consent must be knowing and
voluntary like other waivers of the right to presence protected
by Rule 43(a). See Benabe, 654 F.3d at 773 (finding no error
when district court barred two defendants from courtroom
the day before trial began because they knowingly and vol‐
untarily waived their right to be present); see also Crosby v.
United States, 506 U.S. 255, 259–61 (1993) (noting that part of
justification for “voluntary absence” exception to Rule 43(a) is



    1Westlaw has recently “red‐flagged” Bethea on this point, citing our
recent opinion in United States v. Coffin, — F.4th at —, No. 20‐2385, 2022
WL 189893, at *3 (7th Cir. Jan. 21, 2022), which noted that § 15002(b) of the
CARES Act created an exception to Rule 43 for plea and sentencing hear‐
ings while the pandemic makes in‐person hearings risky.
No. 20‐3086                                                     9

that midtrial flight by a defendant present at start of trial acts
as knowing and voluntary waiver).
    The consent requirement in § 15002(b)(4) of the CARES
Act is rarely controversial. The record in this case, however,
lacks a defense motion or an oral statement by the defendant
himself expressing his consent to sentencing by video telecon‐
ference, so consent here was not as clear as in the vast majority
of cases. See, e.g., United States v. Coﬃn, — F.4th —, —, No.
20‐2385, 2022 WL 189893, at *3 (7th Cir. Jan. 21, 2022) (defense
counsel orally waived objection to findings needed for sen‐
tencing by video teleconference); United States v. Rodriguez‐
Monserrate, 22 F.4th 35, 45 (1st Cir. 2021) (defendant gave oral
and written consent to sentencing in video teleconference). In‐
stead, it appears that the judge, the lawyers, and the defend‐
ant all proceeded with a clear but implicit understanding that
the defendant had consented.
    The legal question before us is what the record must show
to establish the defendant’s consent to sentencing by video
teleconference. Howell argues that the record must show a
personal statement by him, not his counsel, expressing his
consent. Such a showing would be helpful, but we do not in‐
terpret § 15002(b)(4) as requiring it. Federal criminal proceed‐
ings and the Federal Rules of Criminal Procedure provide an
accused or convicted defendant with a host of rights, nearly
all of which may be waived with the defendant’s consent. Var‐
ious provisions for consent use diﬀerent language imposing
diﬀerent procedural requirements. A review of similar provi‐
sions, including those applicable to a defendant’s presence or
the use of video teleconferences, persuades us that
§ 15002(b)(4) does not impose the more stringent require‐
ments advocated by Howell. Our baseline for these
10                                                             No. 20‐3086

comparisons is the governing language in § 15002(b)(4) itself,
providing an exception to the physical presence requirement
for sentencing under Rule 43(a) “with the consent of the de‐
fendant … after consultation with counsel.”
    The most stringent consent or waiver requirements are
those in Rule 11 for pleading guilty, in which a defendant
waives the most fundamental rights of the accused under the
Bill of Rights. Rule 11(b)(1) requires the judge to “address the
defendant personally in open court” to inform the defendant
of numerous points. Rule 11(b)(2) requires the judge to “ad‐
dress the defendant personally in open court” and to deter‐
mine that the plea is voluntary, and Rule 11(g) further re‐
quires that the entire colloquy in open court be recorded. The
language of § 15002(b)(4) does not include such demanding
requirements.2
   Or compare Rule 23(a), which allows a defendant to waive
her right to a jury trial. It requires expressly that the defend‐
ant’s waiver be in writing, but it does not require the court to
address the defendant personally and in open court, as with
a guilty plea. Rule 23(a) also requires the government to

     2Howell agrees that we should interpret consent in § 15002(b)(4) by
reference to the Federal Rules of Criminal Procedure, but urges that in the
Rules “consent ‘means express approval,’ not silence or inaction.” Reply
Br. at 7, citing United States v. Pierre, 120 F.3d 1153, 1156 (11th Cir. 1997).
In Pierre, the Eleventh Circuit found that the defendant’s plea on immigra‐
tion charges was not conditional under Rule 11(a)(2) because the govern‐
ment did not give express approval. Id. (remanding on other grounds). We
do not disagree, but a conditional plea agreement is a poor analog for a
defendant’s waiver of presence at sentencing: “A conditional plea is not
just the defendant’s choice,” for it requires the consent of the defendant,
the government, and the court. United States v. Alvarez‐Quiroga, 901 F.2d
1433, 1437 (7th Cir. 1990).
No. 20‐3086                                                11

“consent,” but without requiring its written consent. Again,
§ 15002(b)(4) does not impose a writing requirement.
   Other rules addressing personal presence and the use of
video teleconferences at other stages oﬀer further guidance.
Rule 5(g) provides that a defendant’s initial appearance may
be conducted by video teleconference “if the defendant con‐
sents,” without imposing more specific requirements, such as
consultation with counsel. Rule 10 governs arraignments.
Rule 10(b) provides that a defendant may waive his right to
be present for arraignment in most cases with “a written
waiver signed by both the defendant and defense counsel”
that waives the appearance and aﬃrms that the defendant has
received a copy of the information or indictment and pleads
not guilty. By comparison, Rule 10(c) allows use of video tel‐
econferencing for an arraignment “if the defendant consents,”
without more specific requirements. The contrast between the
requirements for waiving presence entirely and allowing
video teleconferencing is clearly not accidental.
    We have discussed above Rule 43 and its requirements for
the defendant’s physical presence at diﬀerent stages of the
prosecution. Rule 43(c) addresses waiver by various forms of
conduct, showing that such waiver or consent may be implied
under those circumstances. Rule 43(b)(2) allows use of video
teleconferencing (or even a defendant’s complete absence) in
misdemeanor cases at any stage of the case “with the defend‐
ant’s written consent.” That provision does not require the
court to address the defendant personally, nor does it ex‐
pressly require consultation with counsel.
    These diﬀerent provisions persuade us that these varia‐
tions in phrasing impose diﬀerent minimum procedural re‐
quirements for such waivers and consents, including for use
12                                                 No. 20‐3086

of video teleconferencing in a criminal prosecution. In
§ 15002(b)(4) of the CARES Act, we do not find a requirement
of a written consent or an on‐the‐record exchange directly be‐
tween the judge and the defendant.
     We presume that “Congress is aware of existing law when
it passes legislation.” Miles v. Apex Marine Corp., 498 U.S. 19,
32 (1990), citing Cannon v. University of Chicago, 441 U.S. 677,
696–97 (1979). If Congress wanted to demand express evi‐
dence in the record of a defendant’s consent without requir‐
ing a writing, it could have drafted § 15002(b)(4) to include
language like that used in Rule 58(b)(3), which governs con‐
sent to plea before a magistrate judge on a petty oﬀense or
other misdemeanor. On a misdemeanor charge that is not a
petty oﬀense, a magistrate judge may take a guilty plea “only
if the defendant consents either in writing or on the record …
and specifically waives trial before a district judge.” Congress
did not include such language in § 15002(b)(4).
    From these comparisons, we conclude that the use of
video teleconferencing for a felony sentencing under
§ 15002(b)(4) requires evidence of the defendant’s knowing
and voluntary consent after conferring with counsel, but that
the statute does not impose specific procedural or evidentiary
requirements to prove such consent. Accordingly, the defend‐
ant’s consent may be inferred from his actions before the dis‐
trict court.
     C. Howell’s Consent to Resentencing by Video Teleconference
        Under the CARES Act
   Howell’s consultation with counsel is not at issue in this
case. The record also shows that the district court was fully
aware of the need for the defendant’s consent to go forward
No. 20‐3086                                                  13

with sentencing by video teleconference. We find it diﬃcult to
imagine that the judge would have gone forward if he had
had even the slightest doubt whether Howell consented. Ac‐
cordingly, we read this record as reflecting an implicit finding
by the district court that Howell had knowingly and volun‐
tarily consented to the use of video teleconferencing. We re‐
view that determination under the deferential clear‐error
standard. See Shanks, 962 F.3d at 323–24 (applying clear‐error
standard to district court’s finding that defendant knowingly
and voluntarily waived right to presence at trial by implica‐
tion from conduct). We will not overturn the district court’s
findings of fact unless we are “left with the definite and firm
conviction that a mistake has been committed.” United States
v. Williams, 718 F.3d 644, 649 (7th Cir. 2013), quoting United
States v. Sauerwein, 5 F.3d 275, 278 (7th Cir. 1993).
    Recall that Howell was in the video status hearing on Sep‐
tember 3, 2020 when the judge asked “do I have the defend‐
ant’s consent to proceed by video?” Howell himself did not
respond, and if that were all we had, we could not uphold the
finding of consent. Nor does the record include a separate de‐
fense motion to conduct the resentencing by video teleconfer‐
encing, which would also certainly be suﬃcient. There is
more, however. At the September 3 status conference, the
judge explained in the defendant’s presence that he needed a
CARES Act order to conduct a video sentencing, and that this
could be done only if the defendant consented. Immediately
after, the record of the status conference shows that counsel
planned to be in touch about reviewing and submitting a mo‐
tion or order pursuant to the CARES Act, and the next day the
district court noted on the docket that “Defendant Anthony
Howell moved to proceed with a video‐conference resentenc‐
ing hearing.” Dkt. 358.
14                                                    No. 20‐3086

    At the resentencing hearing a week later, the district judge
asked Howell’s attorney whether she had an opportunity to
speak with him about the resentencing hearing, and she re‐
plied that she had. After that, Howell and his counsel said
nothing more about the use of video teleconferencing and
simply went forward with the resentencing. On this issue of
consent, this record is not as clear as we would ordinarily
hope to see, but given the record as a whole, we can aﬃrm.
    If there had been even a hint that the use of video telecon‐
ferencing might later become an issue, we are confident that
the judge would have reacted swiftly to ensure that the record
of Howell’s consent was crystal clear. The best practice would
be to obtain the defendant’s consent either orally on the rec‐
ord or in writing, but the CARES Act was not drafted to re‐
quire that much. Given the record as a whole, we are satisfied
that the district court did not clearly err in its implicit finding
that Howell consented, after consulting his counsel, to pro‐
ceed with the resentencing by video teleconference.
     The judgment of the district court is AFFIRMED.